Citation Nr: 0033121	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, including as secondary to PTSD.

2.  Entitlement to service connection for a skin disorder, 
including as secondary to PTSD.

3.  Entitlement to service connection for a stomach disorder, 
including as secondary to PTSD.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1994, by the Pittsburgh, Pennsylvania Regional Office (RO), 
which denied the veteran's claims for service connection for 
headaches, a skin disorder, and a stomach disorder on a 
direct basis and as secondary to exposure to Agent Orange; 
this rating action also denied the veteran's claim for an 
increased rating for PTSD.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
April 1995.  A transcript of the hearing is of record.  The 
Board notes that a "Statement in Support of Claim" (VA Form 
21-4138) was received from the veteran in June 1994, wherein 
he stated that the stomach condition and headaches were due 
to his service-connected PTSD and not to Agent Orange.  
Subsequently, in his substantive appeal (VA Form 9), received 
in February 1995, the veteran indicated that he had requested 
that his claims for rashes, ulcers and headaches be 
considered as being secondary to PTSD and not Agent Orange.  

On August 12, 1997, the veteran appeared and offered 
testimony at a hearing before the undersigned member of the 
Board, sitting at Pittsburgh, Pennsylvania.  A transcript of 
that hearing is also of record.  Testimony at the time of the 
hearing before the Board indicates the veteran's desire to 
limit his claim for service connection for these disabilities 
on a direct incurrence basis or as secondary to PTSD.  
Therefore, the claim for residuals of Agent Orange exposure 
is considered to have been withdrawn by the veteran and is 
not currently before the Board for appellate review.  

In January 1998, the Board again remanded the case to the RO 
for further development and for consideration of the new 
rating criteria governing evaluations of psychiatric 
disorders.  Following the requested development, the case was 
received back at the Board for further appellate 
consideration in August 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in September 2000.  


FINDINGS OF FACT

1.  The veteran's headache disorder is proximately due to his 
service-connected PTSD.  

2.  The veteran has a chronic skin condition, currently 
diagnosed as dyshydrotic eczema, which had its onset during 
his military service.  

3.  The evidence is in relative equipoise with respect to the 
question of whether the veteran has a stomach disorder, 
currently diagnosed as gastroesophageal reflux disease 
(GERD), that is related to service-connected PTSD.  

4.  Prior to August 28, 1998, the veteran's PTSD was 
manifested by nightmares, anxiety, moderate depression, 
difficulty sleeping, crying spells, and blunted affect, that 
produced occupational and social impairment with reduced 
reliability and productivity or considerable social and 
industrial impairment.  

5.  Since August 28, 1998, the veteran's PTSD has been 
manifested by recurring intrusive thoughts of Vietnam, 
nightmares, flashbacks, depression, irritability, impaired 
impulse control with outbursts of anger, difficulty 
concentrating, marked sleep disturbance, restricted range of 
affect, social isolation, and a reduced ability to establish 
and maintain effective relationships, that results in severe 
social and industrial impairment.  

6.  There is no evidence of loss of contact with or gross 
repudiation of reality, persistent danger of harm to self or 
others, gross impairment of thought processes, or an 
inability to perform activities of daily living.  

7.  The veteran's PTSD is productive of no more than severe 
social and industrial impairment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's headache disorder is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's chronic skin disorder was incurred during 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2000).  

3.  Resolving all reasonable doubt in the veteran's favor, a 
stomach disorder currently diagnosed as GERD is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2000).  

4.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 50 percent rating, but no more, for 
PTSD for the period prior to August 28, 1998 are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (2000).  

5.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 70 percent rating, but no more, for 
PTSD for the period beginning August 28, 1998 are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in Vietnam from November 1969 to November 1970; the 
Certificate of Discharge or Release from Active Duty (DD Form 
214) reflects that the veteran served as an auto repairman.  
His DD Form 214 reflects that the veteran was awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with 2 stars, the Vietnam Campaign Medal with 60 device, Air 
Medal.  

The service medical records reveal that examination at entry 
and discharge was negative for findings of any of the 
disabilities at issue.

A VA hospital report dated in January 1972 reflects that the 
veteran was seen for complaints of yellow eyes and anorexia 
since December 1971.  On examination, the abdomen was 
symmetrical, nontender without mass; the liver, kidney and 
spleen were not palpable.  The left side of the corona of 
penis had 3 lesions, 2 mm. in size, slightly raised, 
nontender, circular without expressible fluids.  The 
assessments were hepatitis and drug abuse.  On the occasion 
of a VA examination in February 1973, the veteran complained 
of right-sided abdominal pain.  The abdomen was flat and 
musculature firm; no liver or spleen enlargement was noted.  
The only diagnosis reported was history of hepatitis.  No 
neurological or skin findings or complaints were recorded at 
that time.  

In conjunction with the veteran's claim for service 
connection for PTSD, he was afforded a VA compensation 
examination in April 1988, at which time he reported 
experiencing nightmares since 1970, which were frequently 
followed by headaches the next day; those occurred on the 
same frequency of his nightmares.  He also stated that he had 
stopped drinking alcohol in 1987, after he was diagnosed as 
having an ulcer.  The pertinent diagnoses were: PTSD; history 
of hepatitis; and history of ulcer disease.  

VA outpatient treatment reports dated in May 1988 as well as 
the report of a VA compensation examination, conducted in May 
1989, reflect evaluation primarily for hepatitis.  On the 
occasion of a VA examination in October 1989, the veteran 
indicated that he had had significant difficulty with 
flashbacks and nightmares, and frequent headaches that 
continued.  The veteran reported a history of ulcer disease 
diagnosed in 1987.  

VA outpatient treatment reports dated from June 1989 to 
November 1989 show that the veteran received clinical 
evaluation and treatment for several disabilities, including 
PTSD symptoms.  During a clinical visit on June 2, 1989, it 
was noted that peptic ulcer was asymptomatic.  Later in June 
1989, the veteran was seen for complaints of rash on the 
buttocks, legs and hands; it was noted that he appeared to 
have contact dermatitis.  The assessment was allergic 
dermatitis.  In July 1989, the veteran was diagnosed with 
nonspecific dermatitis, resolved.  The headaches were 
reported at that time to date back to 1981, occurring 2 or 3 
times weekly.  When seen in November 1989, the veteran 
reported daily headaches, posterior, from the neck up across 
head to eyes, that were constant and throbbing.  The veteran 
reported difficulty sleeping, as a result of nightmares 
regarding Vietnam.  The impression was vascular headaches, 
depression, and PTSD.  A subsequent progress note dated in 
August 1989 reported a finding of likely muscle tension 
headache.  

The veteran was afforded a VA compensation examination in 
September 1990, at which time he complained of occipital 
headaches since 1970; he also complained of intermittent rash 
on upper and lower extremities since 1970.  The veteran also 
reported a history of stomach ulcers of a two-year duration 
that had been treated with Tagamet; he reported that he now 
had only occasional minimal symptoms.  Examination of the 
skin was reported as normal.  Examination of the digestive 
system was reported to be normal.  A neurological examination 
was reported to be normal, except that the veteran was noted 
to be somewhat restless.  The diagnoses were recurrent rash 
due to nonspecific dermatitis or neurodermatitis; PTSD, with 
probable depressive component; tension headaches related to 
PTSD; and probable peptic ulcer disease, currently inactive.  

The veteran was accorded another VA examination in January 
1991, at which time he continued to report ongoing symptoms 
of PTSD, as well as headaches, two or three times a week, 
lasting all day and only relieved by lying down and avoiding 
light.  

In April 1994, the veteran was accorded a PTSD review 
examination by VA, at which time he complained of virulent 
combat nightmares 2 to 3 times a week with associated 
insomnia and repeated awakening during the night.  The 
veteran reported sleeping with a loaded weapon and had done 
so for the past 25 years.  The veteran described himself as 
tense and restless, with little patience for commotion or 
frustration of his wishes.  He stated that he felt alienated 
and distant from his wife and children.  The veteran 
indicated that he did not socialize; in fact, he stated that 
he could not be around other men from Vietnam because that 
only reminded him about the war at a time when he was trying 
to forget it.  It was noted that the veteran had a history of 
ulcerative disease as well as chronic migraine headaches; he 
also complained of skin rashes.  On mental status evaluation, 
the veteran was alert and oriented in all three spheres.  He 
was in good contact with routine aspects of reality and 
showed no signs or symptoms of psychosis.  Mood appeared to 
be one of at least moderate depression in a person who talked 
in very slow manner and who seemed to some extent 
psychomotorically stilted and retarded.  He tended to have 
some difficulty discussing his life and the way his life had 
changed since Vietnam and on occasion appeared to tear up.  
He clearly showed some manifest anxiety during the interview 
and was relieved to find that this examiner was not going to 
ask him to rehash his military experiences in Vietnam.  
Affect appeared to be rather blunted, though the veteran did 
manage to behave in an appropriate social manner.  There were 
no indications of memory or intellectual impairment noted.  
The pertinent diagnosis was PTSD, moderate to severe, 
chronic.  The examiner stated that the veteran suffered from 
PTSD to the point that it presented him with considerable 
impairments in both social and industrial adaptability.  The 
examiner noted that even though the veteran was able to work 
in the mines, such was a somewhat isolated kind of 
experience, and that while the veteran worked closely with 
some other men on certain projects, essentially each miner 
was on his own.  The veteran did not consider any fellow 
miners as his friends or even acquaintances, but rather 
merely co-workers with whom he exchanged very little 
conversation or information.  

On VA neurological examination in April 1994 it was noted 
that the veteran had a history of headaches; neurological 
examination was negative. The diagnosis was probable anxiety 
syndrome with multiple somatization.

The veteran also underwent a VA skin examination in April 
1994, at which time it was reported that he had a long-
standing history of a recurrent rash occurring five times a 
year; the rash apparently involved both the trunk and the 
extremities.  The examination of the skin was completely 
noncontributory; there was no evidence of a rash in any part 
in any part of the body at this time.  No additional studies 
were needed.  The diagnosis was probable recurrent acute 
urticaria.  

During VA examination at that time for evaluation of stomach 
complaints, it was noted that the veteran, who had a past 
history of alcoholism, had an acute bout of peptic ulcer 
disease in 1988, which was treated with Tagamet; that episode 
occurred apparently after a period of heavy drinking.  Since 
then, there had been no clear cut manifestations of peptic 
ulcer disease.  The veteran, however, continued to complain 
of vague chronic digestive symptoms, mainly heartburn and a 
feeling of discomfort in the upper abdomen; he stated that 
the symptoms were relieved by antacids.  The pattern of 
discomfort did not support a diagnosis of persistent peptic 
ulcer disease.  Examination of the abdomen and digestive 
system in general was unremarkable.  There was no clinical 
evidence of anemia.  The veteran denied any periodic 
vomiting, recurrent hematemesis or melena.  As mentioned 
before, discomfort was more or less continued and low grade.  
The pertinent diagnoses were past history of peptic ulcer 
disease, probably not an active problem at this time, and 
probable chronic reflux esophagitis relieved with the use of 
antacids.  

Associated with the claims file in 1994 were VA outpatient 
treatment reports dated from June 1989 to July 1994, which 
show that the veteran was seen in June 1989 for complaints of 
occipital headaches and violent rages; it was also noted that 
he had a history of peptic ulcer, asymptomatic.  During a 
clinical visit in November 1989, the veteran complained of 
ulcers, rashes and daily headaches; he also complained of 
nightmares and difficulty sleeping.  Following an evaluation, 
the pertinent diagnoses were vascular headaches, depression 
and PTSD.  During a clinical visit in January 1994, the 
veteran recalled having dreams of being in combat in recent 
weeks, awakening in a cold sweat after feeling that the was 
under fire.  The veteran indicated that he had also had some 
difficulty with stomach complaints.  The assessment was that 
the veteran appeared to be relatively stable currently.  When 
seen in March 1994, the veteran indicated that he had had 
some increase in stress and also recent headaches, which he 
had relieved with aspirin; he also noted gastric upset that 
he had been treating with Maalox.  No pertinent diagnosis was 
reported.  A treatment note dated in May 1994 reflect that 
the veteran was seen for increased pain in the stomach for 
the past two weeks.  Notes from the veteran's treating 
psychiatrist reflect that the veteran was approved for 
training as a gunsmith through a vocational rehabilitation 
program and that he was highly motivated. 

The veteran was seen in June 1994 with a history of 
intermittent pruritic eruptions occurring approximately once 
a month and lasting approximately 3 days; biopsy of lesions 
in 1989 was nonspecific.  Following an examination, the 
assessment was recurrent eruptions, question of possible EM 
secondary to herpes simplex.  

Received in July 1995 were additional VA treatment records 
dated from August 1994 to June 1995.  These records show that 
the veteran was seen for an upper gastrointestinal (UGI's) 
examination in August 1994, at which time it was reported 
that the veteran had a history of episodes of upper abdominal 
pain since 1972 with multiple UGI's and a history of peptic 
ulcer diagnosed in 1987; he had had increasing pain since May 
1994 only partially relieved by cimetidine.  The impression 
was a moderate gastric hiatus hernia, and chronic antral 
gastritis.  The records reflect that the veteran was seen at 
a dermatology clinic in June 1995 with a long history of 
waxing and waning eruption on the trunk and legs; at this 
point, the eruption was clear.  There was a tendency for the 
area to act up at times, get itchy, and then fade away.  
Physical examination revealed mostly clear skin of the trunk 
and groin area.  The impression was neurodermatitis.  

At his personal hearing in April 1995, the veteran indicated 
that he began receiving treatment for skin rashes while on 
active duty; upon discharge, he sought treatment at the VA in 
the late 1970's and 1980's because of recurrent eruptions.  
The veteran reported that the skin rashes appeared primarily 
on his legs, buttocks, between his fingers and sometimes on 
his chest; he noted that they also appeared in the groin and 
genital areas.  The veteran also testified that he suffered 
from headaches that he treated with aspirin.  The veteran 
indicated that he also began receiving treatment for stomach 
problems in service, and he continued to receive treatment 
for stomach trouble in 1971 and 1972 and he was sent for all 
kinds of tests.  The veteran related that the doctors 
initially failed to discover the cause of his stomach 
trouble, but they prescribed Maalox; he stated that an upper 
GI series in 1987 finally revealed peptic ulcer disease that 
was treated with Zantac and Tagamet.  The veteran also 
testified that he continued to receive ongoing treatment for 
PTSD symptoms, including nightmares and intrusive thoughts of 
Vietnam.  He noted that he was last employed in 1992, but he 
was currently attending classes under the Vocational 
Rehabilitation program.  

Submitted at the hearing were additional service medical 
records which show that the veteran was seen in August 1971 
for complaints of upset stomach and stomach cramps; the 
impression was gastritis.  Bowel sounds were hyperactive.  
The service medical records also show that the veteran was 
seen on several occasions in August and October 1971 for a 
rash in the groin area, the legs and thigh; he was again seen 
in October 1971 for abdominal cramps and diarrhea.  

Also received in April 1995 was a copy of a VA hospital 
report dated in January 1972, indicating that the veteran was 
now complaining of yellow eyes, anorexia since December 1971.  
On examination, the abdomen was symmetrical, nontender, 
without masses; neither the liver, kidney or spleen was 
palpable.  The left side of the corona of penis had 3 lesions 
2 mm. in size, slightly raised, nontender, circular without 
expressible fluids.  The assessment was hepatitis.  

Also submitted at the hearing was an interim progress report 
dated in April 1995, wherein the veteran's attending 
physician at the VA Medical Center where he received 
treatment, E.P., M.D., reported that "the veteran continued 
to have intrusive war-stress symptoms, particularly anxiety 
which tends to manifest itself through somatic symptoms of GI 
distress and skin eruptions and headaches."  Dr. P. noted 
that there were clear records of the veteran's stress-related 
GI problems going back to his military records in Okinawa in 
1971; he also noted that, at that time, the veteran also had 
difficulty with a rash which was never successfully 
identified or treated and that he continued to experience the 
rash at intervals.  Dr. P. reported that the veteran's rash 
seemed to be precipitated by stress, that he continued to 
have a substantial amount of distress, and that he continued 
to have difficulty functioning effectively as a husband and 
father at home as well.  

In a statement received in April 1996, the veteran's wife 
wrote that for the past 23 years that they had been married, 
she had observed the rash and blisters present on areas of 
the veteran's body.  

At his personal hearing before the undersigned in August 
1997, the veteran contended that his stomach and skin 
disorders had their onset in military service.  The veteran 
reported that the medication that he was prescribed for his 
PTSD aggravated his stomach condition.  The veteran testified 
that he continued to have nightmares relating to combat which 
kept him from sleeping.  The veteran also testified that he 
developed headaches as a result of the stress caused by his 
PTSD.  The veteran also reported that he had periodic 
flashbacks, intrusive thoughts of Vietnam, and periods of 
depression.  The veteran indicated that he currently suffered 
from stomach cramps, occasional diarrhea and pain.  The 
veteran related that his headaches started from the back of 
his neck and ran up to the back of his eyes; he stated that 
his headaches usually followed nightmares and sleepless 
nights.  

Submitted at the hearing was another progress note dated in 
May 1997, wherein the attending physician, Dr. P., indicated 
that the text was from the April 1995 progress note and it 
described the veteran's problems just as well today as it did 
two years ago.  Dr. P. reported that the veteran continued to 
have significant difficulty with war-stress symptoms related 
to PTSD, including frequent nightmares, irritability, and 
occasional "flashbacks."  Dr. P. stated that because of the 
veteran's difficulty with headaches, exacerbated by 
antidepressant therapy, he had been unable to successfully 
reduce the symptoms with medication.  Dr. P. noted that the 
veteran's headaches and associated difficulty with 
photophobia and vision during his headaches had limited him, 
and frequently, as in the past week, he was unable to 
function well enough to work for several days at a time.  Dr. 
P. stated that the veteran demonstrated a remarkable 
dedication to his family and to his work, and it had been 
that dedication that had allowed him to function to some 
degree intermittently; however, it was equally important to 
acknowledge the severe difficulties which frequently 
interfered with his ability to function in any gainful 
employment, in addition to causing him and his family 
considerable distress.  

The veteran was afforded a VA gastrointestinal examination in 
August 1998, at which time he reported that his problems 
began back in the 1970's with diarrhea, stomach pains and 
burning; he complained of current burning, epigastric pain 
and an upset stomach.  The examiner, who reviewed the claims 
file, referred to an earlier progress note relating to a 
small ulcer detected on an upper gastrointestinal series.  On 
examination, the veteran denied any vomiting or hematemesis; 
he had no recent problem with melena.  He described several 
food items that he avoids.  He denied problems with sweating, 
light-headedness, dizziness, hypoglycemic reactions or 
circulatory disturbance after meals.  The veteran reported 
problems with diarrhea, but he had no problems with 
constipation.  He described cramping and sweating with his 
bowel movements, particularly after eating some of the foods 
he cannot eat; he had no problems with vomiting.  The veteran 
reported pain mid sternum to the epigastric area.  The 
abdomen was soft, nontender, except to deep palpation in the 
epigastric area; bowel sounds were positive times four.  No 
hepatosplenomegaly was noted.  The examiner indicated that he 
was unable to determine whether or not the veteran had a 
diagnosis of dyspepsia or possible peptic ulcer disease 
without an esophagogastroduodenoscopy, which the veteran 
refused.  The examiner also indicated that he was unable to 
say whether or not a stomach disorder was related to the 
veteran's PTSD or where or not it was related to his stomach 
problems noted in service in January 1971 and August 1971.  

The veteran was also accorded a skin examination in August 
1998, at which time he reported intermittent vesicular 
breakouts in his right inguinal area, approximately one to 
two times a month since the late 1960's or early 1970's.  He 
also reported intermittent pruritic transient erythema on his 
anterior chest, abdomen and arms since the early 1960's and 
1970's; he stated that he had those intermittent flares 
approximately 5 to 6 times a month.  On examination, there 
were no vesicles; no erythema was seen.  There were no 
ulcerations; no exfoliation and no crusting were noted.  
There were no systemic or nervous system manifestations.  The 
veteran indicated that there were biopsies done in the past; 
however, there were no biopsies or surgical pathology reports 
indicated in the record.  The diagnosis was no active skin 
disease at this time; the veteran was instructed to return if 
active lesions appeared.  

The veteran was also afforded a VA examination by a 
psychologist on August 28, 1998, at which time he reported 
that October, November and early spring were especially bad 
times for him due to anniversary of combat events.  He 
indicated that he had not used alcohol in about 10 years and 
had used no illicit substances since about 1971.  It was 
noted that the veteran had been experiencing increased combat 
related flashbacks ever since a good friend committed suicide 
in June 1998.  The veteran reported that he liked to work to 
the point of physical pain, because it helped him momentarily 
to keep the PTSD symptoms out of his mind; he described using 
physical work as a way of escaping the recurring memories.  
He indicated that he was currently working in a temporary 
position; he stated that he had been cautious about speaking 
to co-workers over the years; he also tried to keep clear of 
supervisors.  He also indicated that he avoided dealing with 
customers or the public.  The veteran reported that he tried 
to avoid conflict because he was afraid of it escalating; he 
stated that he had gotten into physical altercations, 
although he now tried to maintain his space and keep away 
from people to avoid altercations.  The veteran reported that 
his marriage had its ups and downs; he also felt that he had 
been too hard on his children over the years.  He wept at 
times when expressing his frustration at not being close to 
his children.  He was very frustrated with crying in the 
session because he felt that it showed weakness.  The veteran 
stated that he avoided talking with his family and had no 
friends; he did not associate with any groups.  He said that 
he gets easily stressed while driving.  The veteran reported 
problems with attention and concentration and stated that he 
was easily distractible.  He also reported difficulty 
sleeping.  He also described experiencing combat related 
nightmares, in which he will wake up sweating; he noted that 
he had even hurt his wife in a deep sleep.  The veteran 
reported feeling depressed; he stated that he was mostly 
depressed with himself.  He said that in the early 1990's he 
had suicidal ideations, but at this point he had no ideation, 
intent or plan because of his children.  He reported having 
extreme rage reactions and that he was easily irritated; he 
denied any violent or homicidal intent or plan.  

On mental status evaluation, the veteran was casually 
dressed, but appropriately groomed.  He was oriented and 
cooperative; he made reasonably good eye contact, at times 
staring.  His speech was relevant and coherent and somewhat 
pressured at time when he related traumatic events.  His mood 
was dysphoric.  His affect was thought congruent.  At times, 
he cried and at times he expressed anger.  His thoughts 
appeared for the most part to be goal directed and coherent 
without evidence of formal thought disorder, although he did 
describe dissociative episodes and flashbacks related to 
combat events.  His cognition appeared to be grossly intact.  
He reported a marked difficulty with concentration and 
attention.  His reason, insight and judgment appeared to 
grossly intact.  He reported a marked sleep disturbance.  He 
reported severe depression, but denied suicidal ideation, 
intent or plan.  He reported irritability and outbursts of 
rage episodes, but denied homicidal intent or plan.  He did 
not use alcohol and did not use illicit drugs.  

According to the examiner, he reported symptoms consistent 
with severe chronic PTSD, as reflected in his records, as 
well as by what he shared in the examination session.  While 
in Vietnam, he experienced severe stressors, heavy 
casualties, including close friends.  He was frequently under 
hostile fire.  He described frequent, daily, recurrent 
intrusive distressing combat memories, experiencing 
nightmares about traumatic events 2-3 times a week.  He 
described dissociative episodes and flashbacks episodes as 
described above.  He showed intense psychological distress 
and physiological reactivity in relating those events.  The 
examiner indicated that those PTSD symptoms appeared to have 
increased markedly since the time of his last C&P evaluation.  
He described, and so did his records, persistent avoidance, 
numbing of general responsiveness, emotional restriction and 
numbing, restricted range of affect, difficulty in letting 
anyone be close to him, as well as increased symptoms of 
increased arousal.  Over the years, his employment had been 
limited to situations in which he was able to work physically 
hard and alone, due to his marked PTSD symptoms.  Moreover, 
he had had marked interpersonal difficulties, related to 
those symptoms and, therefore, that had also restricted the 
environments in which he had been able to work.  In recent 
years, he had had increased difficulty with irritability, 
concentration, episodic confusion as well as an increase in 
intrusive thoughts and flashbacks, including dissociative 
episodes as described above.  He had had a diminished 
interest in most activities, including his hobbies and found 
that he was unable to work at his hobbies as he once did.  He 
reported no relationships with friends and in general 
described a pattern of virtual isolation and withdrawal and 
an inability to sustain most interpersonal relationships.  
His relationships appeared to be limited to his wife and 
children and described emotional distance and frustration 
with an ability to be close to even those people.  His rage 
episodes had, at times, resulted in grossly inappropriate 
behavior.  At times, he had been unable to perform tasks, due 
to the intrusive thoughts related to stressful events.  He 
had been chronically depressed, displaying at times extreme 
responses and had difficulty adapting to changes or to 
stressful circumstances.  

The examiner noted that the veteran seemed capable to 
managing his benefit payments in his best interests without 
restriction.  His ability to establish and maintain favorable 
relationships with people had been markedly, severely 
impaired due to his PTSD symptoms.  The examiner also noted 
that the veteran's symptoms of PTSD were of such severity and 
persistence that he had been severely impaired in the ability 
to obtain and maintain employment.  His ability to get along 
with coworkers and supervisors had restricted his employment 
opportunities.  His difficulties in concentration and 
attention had also restricted his employment opportunities.  
The pertinent diagnosis was PTSD, chronic, severe; stressors, 
severe combat, loss of friends, and heavy casualties.  The 
GAF score was 45.  

The examiner stated that the veteran continued to exhibit 
chronic, severe PTSD symptoms.  Those appeared to have become 
more severe since the time of his last C&P evaluation and 
include marked interpersonal difficulties, rage episodes, 
concentration and attention difficulties, episodic confusion, 
as well as chronic, daily intrusive thoughts, memories and 
flashbacks, including dissociative episodes as described 
above.  He had no relationships, except with his wife and 
children and described those as being rather strained and 
distant at times.  In general, he described a pattern of 
virtual isolation and withdrawal and an inability to sustain 
interpersonal relationships.  Although able to work in the 
coal mines until he was laid off, he was essentially 
isolated.  In his current job, he was isolated and had 
difficulty dealing with people, including negotiating 
interpersonal interactions, which impaired his industrial 
adaptability.  

The veteran was afforded a neurological examination in 
September 1998, at which time he indicated that he had had 
nightmares ever since returning from Vietnam that have 
interrupted his sleep; he reported that headaches were 
precipitated by emotional stress and lack of sleep.  The 
veteran reported that the headaches began with low intensity 
and then intensified; he was awakened by headaches on 
occasion.  The veteran noted that he treated his headaches 
with 800 mg. of ibuprofen, which gave him some relief.  
Following an examination, the examiner stated that the 
veteran had a history of headaches that were most consistent 
with migraine without aura.  The examiner stated that PTSD 
can present with somatic complaints and his headache was as 
likely as not to be such a somatic complaint.  The examiner 
further noted that the veteran's PTSD caused nightmares and 
interfered with his sleep; he stated that general emotional 
stress and loss of sleep can worsen the headaches and 
increase the frequency of those headaches.  

Received in November 1998 were pictures submitted by the 
veteran that showed rashes on the trunk and buttocks.  
Received in December 1998 were VA progress notes dated from 
January 1998 to December 1998, which show continued treatment 
for PTSD and GI complaints, which include individual therapy 
sessions.  When seen in January 1998, the veteran reported 
that he continued to have nightmares and flashbacks; he had 
no suicidal or homicidal ideations at this time.  In March 
1998, he continued to have difficulty sleeping with frequent 
nightmares; he described those thoughts of Vietnam as 
"continuous like a movie."  The veteran also described 
stress with his children who were now young adults.  During a 
therapy session in May 1998, the veteran reported that he had 
had more flashbacks to Vietnam.  In June 1998, the veteran 
indicated that he had been feeling like a time bomb; he 
described himself as being extremely hypervigilant and having 
strong intrusive thoughts about Vietnam.  He reported that he 
worked to the point of total exhaustion to release his 
tension.  

During a clinical visit in August 1998, the veteran indicated 
that he had had intermittent vesicular breakouts in his right 
inguinal area, approximately one to two times a months.  The 
lesions were very pruritic and he ruptured the vesicles and 
placed iodine on them; he had had those outbreaks since the 
late 1960's and early 1970's.  On examination, there were no 
vesicles; no erythema was seen.  There were no ulcerations; 
no exfoliation and no crusting was noted.  There were no 
systemic or nervous system manifestations.  The diagnosis was 
no active skin disease at this time.  When he was seen in 
September 1998, it was noted that the veteran's sleep was 
increased when he took his medication.  However, he started 
having very vivid nightmares; he reported waking up with 
uncontrollable crying spells.  Therefore, the veteran 
discontinued his medication due to increase in severe 
nightmares.  In October 1998, the veteran indicated that he 
was getting along much better with his wife; he also stated 
that he found himself not having the tearful episodes he was 
having prior to starting his medication.  The veteran was 
next seen in November 1998 with complaints of abdominal pain 
and gastritis; he indicated that he ran out of Zantac, which 
had relieved his abdominal distress.  During his clinical 
visit, the examiner ordered a helicobacter pylori antibody 
test which was reported to be positive; he was provided 
medication for the pylori.  When seen in December 1998, it 
was noted that the veteran's flatus and gastritis had 
decreased considerably.  On examination, the abdomen was soft 
and nontender; bowel sounds were positive in all four 
quadrants.  There were no hepatosplenomegaly.  

Received in January 1999 were VA outpatient treatment reports 
dated in February 1996, which show that the veteran was seen 
for complaints of chronic intermittent rash since 1971, 
occurring 12 times a year.  The veteran reported that 
erythematous rash occurred in the right groin area to his 
thigh.  Examination revealed blisters in the groin area on 
the scrotum; no other rashes were noted on the body.  The 
diagnostic impression was blisters noted on groin area of 
unknown etiology.  On a subsequent visit, the veteran was 
diagnosed with possible contact dermatitis.  

Of record is a telephone contact report, dated in April 1999, 
dictated by a VA physician, indicating that the veteran was 
seen in outpatient clinic that day; it was noted that he gave 
a long history of hypervigilance, intrusive thoughts about 
the war, and hyperarousal.  The veteran also gave a long 
history of GERD.  The physician indicated that those symptoms 
along with the veteran's headaches were associated with his 
PTSD.  The physician indicated that those conditions were 
certainly exacerbated by the veteran's underlying anxiety 
disorder.  He stated that the veteran showed an impairment in 
both his social functioning as well as his work capacity; it 
was noted that he was maintaining his employment through 
close management of his PTSD.  

The veteran was afforded another VA psychological examination 
in April 1999, at which time the examiner explained that, 
with respect to the results of the August 1998 VA 
examination, use of the term "chronic, severe" indicated 
increase in severity of the veteran's PTSD symptoms, which 
had increased in terms of intensity and frequency since the 
time of his last evaluation.  The examiner also explained 
that the veteran's GAF score of 45 was based upon the 
identification that he had had serious symptoms related to 
his PTSD; moreover, he had shown over the years a history of 
major impairment in social, occupational or school 
functioning.  His records indicated that he had had major 
impairment in social and occupational function.  It was also 
noted that the veteran had no friends and, in fact, no 
relationships except with his wife and children and described 
those as being rather strained and distant at times.  In 
general, he described a pattern of virtual isolation and 
withdrawal and an inability to sustain interpersonal 
relationships.  

The examiner reported that the veteran had a restricted (or 
flattened) range of affect with episodic rage episodes, which 
had been demonstrated to reduce his interpersonal 
effectiveness, resulting in reduced ability to function with 
co-workers and supervisors.  She noted that that had a 
negative impact on the veteran's maintaining and retaining 
significant relationships except his most intimate.  In 
general, he described a pattern of virtual isolation and 
withdrawal and an inability to sustain interpersonal 
relationships.  It was noted that the veteran experienced 
intrusive, distressing combat-related memories and flashbacks 
about 2 to 3 times per day; when they occurred, he 
experienced a sense of desperately needing to leave the area 
to get away from everyone.  During those times, he was unable 
to tolerate being touched and if he was not permitted to 
leave and get by himself he would show full-blown panic 
episodes.  During those episodes, he became disoriented, 
thinking he was back in Vietnam.  He was persistently 
concerned about having those episodes and, in fact, he had 
significantly changed his behavior to avoid being where he 
would not be able to escape.  He was worried about having one 
of those episodes and feared "losing control" or going 
crazy.  He had had reduced occupational reliability and 
productivity due to such symptoms.  He had had frequent, 
intrusive thoughts and flashbacks, which easily distracted 
him and caused difficulty with attention and concentration; 
in turn, he had marked impairment in understanding and 
completing complex commands and/or tasks as a result.  The 
examiner further noted that due to intrusive thoughts and 
flashbacks as well as heightened anxiety related to his PTSD 
symptoms, the veteran's short-term memory recall was poor.  

The examiner also reported that the veteran had a history of 
impaired judgment due to his easy irritability and short fuse 
related to his PTSD symptoms.  He easily became angered 
and/or frustrated in the work place, making decisions that 
had had a negative effect on his employment.  When he was 
irritable, he did not exercise his best judgment in dealing 
with supervisors and co-workers, and this resulted in 
impairment in his occupational relationships and overall 
ability to be consistently gainfully employed.  In fact, he 
had shown impulse control with unprovoked irritability and 
violent reactions.  Moreover, he had had episodes of "road 
rage," easily losing his temper when driving and driving 
faster than was safe.  Overall, those episodes had had an 
effect on his ability to maintain and sustain significant 
interpersonal relationships.  Abstract thinking was reported 
to be poor.  He experienced labile mood ranging from 
depression to rage.  He experienced near continuous 
depression and such symptoms appeared to be secondary to the 
chronicity and severity of his PTSD symptoms.  With the 
depression, he experienced amotivation and struggled to 
complete even basic activities of daily living such as 
maintaining personal hygiene.  He had a long history of 
difficulty in relationships with co-workers and supervisors; 
he also had no relationships except with immediate family and 
even those were strained at times.  

The examiner reported that even under the old rating criteria 
for mental disorder prior to November 7, 1996, the veteran 
met the criteria for a diagnosis of PTSD stemming from his 
traumatic experiences in combat in Vietnam.  Throughout his 
records, he had a long history of difficulty establishing 
and/or maintaining effective relationships with co-workers, 
supervisors, and any but the most intimate relationships; in 
fact, even with his wife and children he had had difficulty 
stemming from his PTSD symptoms.  He had also had a history 
of physical altercations.  The examiner indicated that the 
veteran had had marked industrial impairment due to his PTSD 
symptoms, which had worsened as he had been able only to hold 
temporary positions since 1992.  The examiner stated that the 
veteran's ability to currently be employed in the laundry 
division of a VA medical facility was no indication of the 
absence of lack of severity of severe PTSD symptoms but 
rather his determination to try to be employed despite daily 
symptoms as described above.  Moreover, the VA facility had 
kept him in a temporary position where he was permitted to 
keep psychiatric appointments, kept to himself and get away 
as needed; he also reported that co-workers and supervisors 
seemed to recognize his lability and kept a distance from 
him.  

Received in November 1999 were VA progress notes dated from 
December 1998 to August 1999, reflecting ongoing clinical 
evaluation and treatment for increased PTSD symptoms and 
symptoms of reflux and abdominal distention.  

The veteran was seen at a VA dermatology clinic for 
evaluation in December 1999, at which time he reported a 3-
year history of grouped small blisters that were slightly 
painful in the groin area; those occurred at approximately 
every four-month intervals.  He also had a rash that came up 
mainly on his lower extremities and buttocks that consisted 
of red patches, which were asymptomatic and had also been 
occurring for approximately 30 years.  Over the past several 
years, he complained of an itchy rash on his hands.  
Examination revealed hyperlinear palms with vesicles on the 
lateral aspects of his fingers.  Examination of the rest of 
his skin showed no specific changes.  The assessment was 
dyshidrotic eczema of the hands of several years' duration.  
The examiner noted that, according to veteran's history, he 
had two rashes that occurred and had been seen by other 
physicians in the past but were not seen on today's 
examination.  

The veteran was also afforded an examination for evaluation 
of stomach complaints, at which time he reported nausea when 
he gets upset after having either a nightmare or stress 
during the day.  The veteran denied hematemesis or melena, 
had some hematochezia a long time ago with hemorrhoids, and 
had some hematemesis when he was treated for helicobacter 
pylori earlier in the record.  The veteran denied symptoms of 
colic, distention, nausea, and vomiting; he did have nausea 
and vomiting not related to colic, and symptoms of abdominal 
pain he had not had since he was treated with the 
Lansoprazole for the helicobacter pylori bacteria which was 
approximately a year ago.  On examination, the abdomen was 
soft; bowel sounds were present.  No masses, no tenderness, 
and no hepatosplenomegaly were noted.  It was noted that 
there was an upper GI study from September 24, 1999 which 
showed essentially a normal upper GI series.  The impression 
was non-ulcer dyspepsia, the etiology was unknown.  The 
examiner explained that this was a common disorder with 
virtually unknown etiology that millions of Americans 
suffered from.  The examiner further explained that although 
there may be a relationship to PTSD, he could not determine 
that.  Although historically, according to the veteran, his 
abdominal distress started while he was in the service, the 
examiner could not determine if the symptoms were caused by 
or chronically worsened by PTSD.  

Received in July 2000 were VA progress notes dated from July 
1999 to May 2000 which show that the veteran continued to 
receive clinical evaluation and treatment for his PTSD 
symptoms, including individual therapy.  The veteran was seen 
at a gastroenterology clinic in March 2000, at which time it 
was noted that he had what appeared to be standard 
gastroesophageal reflux disease (GERD).  It was noted that 
the reflux was generally made worse by certain foods.  The 
veteran had no nausea or vomiting; no dysphagia.  The 
impression was GERD, well controlled on H2 blocker once a 
day.  


II.  Legal analysis-Service connection.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or diseases contracted in the 
line of duty, in active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  In addition, service connection 
may also be granted for disability that has been aggravated 
by a service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  


A.  Headaches.

Based on a review of the objective evidence of record, the 
Board finds that the evidence tends to show that the 
veteran's headaches are related to his service-connected 
PTSD.  As noted above, Dr. P., the veteran's treating 
psychiatrist at the VA medical center, submitted two 
statements in April 1995 and May 1997 in which he opined that 
the veteran's headaches constituted a manifestation of his 
service-connected PTSD.  The Board notes that the medical 
evidence of record indicates that the current headache 
condition was first noted in April 1988, contemporaneous with 
the onset of recorded symptoms of PTSD.  In addition, the VA 
examiner in September 1998 explained that the veteran's PTSD 
caused nightmares and interfered with his sleep; he further 
explained that general emotional stress and loss of sleep 
could worsen the headaches and increase the frequency of 
those headaches.  Furthermore, following a clinical 
evaluation in April 1999, a VA examiner reported that the 
veteran's headaches were associated with his PTSD; it was 
also reported that the veteran's headaches were certainly 
exacerbated by his underlying anxiety disorder.  Thus, the VA 
opinions, viewed in context with the other objective evidence 
of record, tend to show that it is likely that the veteran 
has a headache disorder which is proximately related to the 
service-connected PTSD.  38 C.F.R. § 3.310.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for a headache disorder, 
secondary to PTSD.  


B.  Skin disorder.

The Board observes that service medical records show that the 
veteran was seen on several occasions in August and October 
1971 for a rash in the groin area, the legs and thigh; and 
during a hospitalization period in January 1972, the left 
side of the corona of penis had 3 lesions, 2 mm. in size, 
slightly raised, nontender, circular without expressable 
fluids.  The record also reflects that the veteran continued 
to receive treatment for skin problems involving the legs, 
groin area and back in the late 1980's and 1990's; the 
diagnoses included allergic dermatitis, possible herpes 
simplex, dyshidrotic eczema, and probable recurrent acute 
urticaria.  The record clearly demonstrates that although the 
skin disability has been variously diagnosed, and its 
symptoms wax and wane, it has remained a chronic disorder.  
The veteran has presented credible testimony under oath on 
this point, which is supported both by a statement from his 
wife, and a longitudinal review of the record, which reveals 
a consistent history in this regard.  The Board finds that 
the positive and negative evidence is evenly balanced and, 
resolving any doubt in favor of the veteran, it is determined 
that the veteran has a chronic skin disorder which had its 
onset in military service.


C.  Stomach disorder.

With respect to the veteran's claim for a "stomach" 
disorder, the Board notes that varying diagnoses have been 
made to account for the veteran's complaints of gastric 
distress, diarrhea and the like.  There is some indication 
that an ulcer was found on a upper gastrointestinal series in 
the late 1980's, but the more recent studies fail to 
demonstrate that an ulcer is present.  However, it is clear 
that, whatever the diagnosis, the veteran has presented 
consistent complaints of gastrointestinal distress, which 
have been attributed to his PTSD.  

In this regard, there are two opinions that indicate that 
there is a medical relationship between the veteran's stomach 
complaints and his service-connected PTSD.  First, in an 
April 1995 medical statement, Dr. P. reported that the 
veteran continued to have intrusive war-stress symptoms, 
particularly anxiety, which tended to manifest itself through 
somatic symptoms of gastrointestinal (GI) distress.  Again, 
in May 1997, Dr. P. reiterated his statement that the 
veteran's PTSD symptoms were manifested through somatic 
symptoms of GI distress.  In addition, following a clinical 
visit in April 1999, a VA examiner concluded that the 
veteran's reported symptoms of gastroesophageal reflux 
disease (GERD) were associated with his PTSD.  The Board 
finds that the medical opinions of record tend to associate 
with veteran's stomach complaints with his PTSD.  

Also of record is the opinion by the December 1999 examiner, 
who reported that the veteran had non-ulcer dyspepsia and 
that the etiology was unknown; he added, however, that 
although there may be a relationship to the PTSD, he could 
not determine whether there was such a relationship.  In 
addition, the file contains the report of a VA examination in 
May 2000 reflecting a diagnosis of GERD.  

There is no question that the veteran suffers from a stomach 
disorder, currently diagnosed as GERD.  The question remains 
whether that condition is proximately due to or the result of 
his PTSD.  Based on the above evidence, the Board finds that 
the evidence relating to the etiology of this disability, 
including statements from VA doctors indicating that the 
veteran's GI complaints are associated with his PTSD, is in 
equipoise.  Accordingly, after carefully weighing all of the 
evidence of record, and resolving any reasonable doubt in 
favor of the veteran, the Board finds that the record favors 
service connection for a stomach disorder on a secondary 
basis due to PTSD.  38 C.F.R. § 3.310.  


III.  Increased rating for PTSD.

Initially the Board has considered whether any further 
development is necessary prior to addressing this issue in 
light of the recently enacted legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified at 38 U.S.C. § 5100, et seq.), which 
substantially revised certain statutory provisions regarding 
the assistance that VA must provide to claimants for VA 
benefits and the notice that VA must provide to claimants as 
to the type of evidence that is necessary to substantiate his 
claim.  In fact, there are voluminous records, including a 
number of psychiatric and psychological evaluations, upon 
which to base a decision, and, further, the veteran has not 
alleged that there are any records outstanding which should 
be obtained.  It is accordingly found that all relevant facts 
have been properly developed, and that the duty to assist him 
has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The RO has assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411.  

During the course of the appeal new rating criteria for 
rating psychiatric disabilities were promulgated and have 
been in effect since November 7, 1996.  The Board points out 
that, pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 30 percent evaluation 
is warranted, when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) is to be construed 
as "distinct, unambiguous, and moderately large in degree." 
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  See also Johnson v. Brown, 7 Vet. App. 95 (1994).  

Under the new rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.1994).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Following a review of the record, the Board finds that the 
veteran's PTSD meets the criteria for a 50 percent rating 
prior to August 28, 1998, the date of a VA psychological 
examination.  Significantly, the April 1994 VA examination 
revealed that the veteran continued to experience combat 
nightmares, moderate depression, blunted affect, difficulty 
sleeping, and feelings of alienation from his family.  The 
examiner noted that the veteran's PTSD was of moderate to 
severe degree; he further noted that even though the veteran 
was able to work in the mines, this was a somewhat isolated 
kind of experience.  He had trouble dealing with crowds and 
scheduled deadlines and/or negotiations with others.  The 
examiner opined that the veteran's PTSD caused considerable 
impairment in industrial adaptability.  The veteran did not 
socialize and even his relationships with his family were 
distant.  However, he was able to behave in an appropriate 
social manner.  His depression was moderate.  Subsequent 
medical evidence reflects that after he was laid off from his 
mining job, he successfully participated in vocational 
rehabilitation training.  

Also considered was the veteran's testimony before the 
undersigned, at which time he described the various symptoms 
of PTSD, including his periodic flashbacks, intrusive 
thoughts of Vietnam, and depression.  Although the veteran 
continued under regular outpatient treatment, there is no 
indication that at any time prior to August 28, 1998 he 
required psychiatric hospitalization.  In light of the above 
clinical findings during this period, and resolving any doubt 
in the veteran's favor, the Board determines that the 
psychiatric symptoms resulted in considerable impairment in 
the veteran's ability to establish or maintain effective or 
favorable relationships with people and that, because of 
psychoneurotic symptoms, his reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  

However, the evidence does not support a 70 percent 
disability rating prior to August 28, 1998 under either the 
old or new criteria.  Under the old criteria, while the Board 
can infer "considerable industrial impairment" from the 
veteran's psychiatric records in granting a 50 percent 
evaluation, without specific evidence relating to the 
veteran's psychoneurotic symptoms and their effect on his 
unemployability due to PTSD, it cannot infer severe 
industrial impairment.  Likewise, when evaluating the 
veteran's claim under the new criteria for a 70 percent 
disability rating, during the relevant time frame after 
November 7, 1996, there is no evidence to connect his PTSD 
symptoms to any occupational impairment with deficiencies in 
most areas with obsessional rituals, illogical or obscure 
speech, near continuous panic or depression, spatial 
disorientation and neglect of personal appearance.  In fact, 
the evidence shows that his memory was fair, his thought 
processes were normal, he was well oriented and that he had 
been able to function on the job and in vocational training 
from a cognitive and emotional standpoint.  

As of August 28, 1998, the date of a comprehensive VA 
psychological examination, the Board finds that the evidence 
supports entitlement to a 70 percent evaluation, but no more, 
for PTSD, under either version of the rating criteria.  Since 
that time, the veteran's PTSD has been manifested by chronic, 
severe depression and anxiety, intrusive thoughts, 
flashbacks, restricted affect, irritability, impaired impulse 
control with outbursts of anger.  Although the veteran has 
been married to his wife for many years, the evidence 
suggests that the relationship is not particularly favorable, 
and has been marred by episodes of abuse.  The veteran has no 
contact with other family members and has no friends.  He has 
limited contact with co-workers.  Finally, the evidence 
suggests that the veteran has maintained employment despite 
his psychiatric disability, at least in part, by means of 
isolated working circumstances.  Certainly, the degree of 
symptomatology that has been presented approximates severe 
disablement under the old criteria and, under the new 
criteria, there is evidence of deficiencies in work and 
social settings with substantial evidence of such symptoms as 
suicidal ideation, continuous panic or depression, evidence 
of difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
In this regard, the examiner noted that the PTSD symptoms had 
increased "markedly" since the last evaluation, and the 
examiner assessed the psychiatric disorder as resulting in 
"severe" impairment.  Considering the whole disability 
picture, the Board finds that the criteria for a 70 percent 
rating under both versions of the rating schedule most 
accurately reflect the veteran's level of impairment.  38 
C.F.R. § 4.7.  

On the other hand, the Board finds that the preponderance of 
the evidence is against awarding a 100 percent rating for 
PTSD under either version of the rating criteria.  There is 
no evidence of loss of contact with or gross repudiation of 
reality, persistent danger of harm to self or others, gross 
impairment of thought processes, or an inability to perform 
activities of daily living.  Further, albeit with substantial 
problems, the veteran has been able to maintain consistent 
employment at the same job, apparently working on a full-time 
basis.  There is also no evidence of suicidal ideation and 
clinical findings do not reveal disorientation or any 
substantial impairment of his memory.  The Board acknowledges 
that, as discussed above, the veteran appears to retain 
employment with the benefit of at least some special 
consideration.  In fact, in a VA progress note dated in April 
1999 it was noted that he was maintaining employment through 
close management of his PTSD.  However, he is clearly capable 
of functioning on the job in his current situation.  In this 
regard, the Board is unable to conclude that the veteran's 
PTSD results in total occupational and social impairment or 
virtual isolation in the community and a demonstrable 
inability to obtain or retain employment, the criteria 
necessary for a 100 percent disability evaluation under the 
old and new regulations.  Thus, although the veteran clearly 
suffers severe impairment from PTSD, the Board cannot 
conclude that the overall disability picture more nearly 
approximates the criteria for a total schedular rating, under 
either version of the regulations.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for a remand of this case 
for referral to VA's Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2000).  That is, there have been no 
allegations or evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

In summary, the Board finds that the evidence supports 
entitlement to a 70 percent disability evaluation for PTSD 
from August 28, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Code 9411 (2000); 38 C.F.R. 
§ 4.132, Code 9411 (in effect prior to November 7, 1996).  


ORDER

Entitlement to service connection on a secondary basis for a 
headache disorder is granted.  

Entitlement to service connection for a skin disorder is 
granted.  

Entitlement to service connection on a secondary basis for a 
stomach disorder, characterized as GERD, is granted.  

An increased rating to 50 percent, but no more, for PTSD is 
granted prior to August 28, 1998, subject to the applicable 
law and regulations governing the payment of monetary 
benefits.  

An increased 70 percent evaluation, but no more, for PTSD is 
granted effective August 28, 1998, subject to the law and 
regulations governing the payment of monetary benefits.  


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

